DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on February 28, 2022, is acknowledged.
Cancellation of claims 3 and 12-18 has been entered.
Claims 1-2, 4-11 and 19-27 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 19-22 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuba et al. (US 2010/0135036 A1).
Regarding claim 1, Matsuba discloses an optic, comprising: a portion of an optical material (20) defined by a length and a cross-sectional profile orthogonal to the length (Fig. 2), wherein: the cross-sectional profile comprises a light entrance side and a light exit side (Fig. 3); the cross-sectional profile is asymmetric across a centerline (21) that extends through the light entrance side and the light exit side (Fig. 3); and the cross-sectional profile is characterized by: an upper side of the cross-sectional profile forming a cavity (23) within the optical material, the cavity being bounded by an upward facing aperture, and first (231), second (233) and third (232) faces of the optical material that meet at interior angles, such that when light is received through the upward facing aperture of the cavity, the light is separated at the interior angles, and refracted by the faces of the optical material, into separate first, second and third light beams (Fig. 1); wherein: the first face (231) of the optical material extends along a bottom of the cavity, such that the first light beam passes therethrough, the second (233) and third (232) faces of the optical material are planar and substantially vertical faces that face one another across the cavity (Fig. 3), such that the second and third light beams pass through the second and third faces respectively (Fig. 1), and each of the second and third faces adjoin the first face along the bottom of the cavity (Fig. 3), the cross-sectional profile is further characterized by: two upwardly-facing surfaces (24, 25) of the optical material on opposite sides of the cavity from one another, each of the two upwardly-facing surfaces being configured to internally reflect respective ones of the separate light beams downwardly (π[0025], Fig. 1), as compared with their original directions; and a plurality of downwardly-facing surfaces (221, 222, 223) of the optical material, arranged such that each of the plurality of downwardly-facing surfaces refracts at least a portion of a corresponding one of the separate light beams, as the first, second and third light beams exit the optic (Fig. 1).
The recitation “for aisle lighting” is considered an intended used recitation. It has been held that a recitation with respect to the manner in which a claimed element is intended to be employed does not differentiate the claimed element from a prior art structure satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).
Regarding claim 19, Matsuba discloses an optic wherein each of the first, second and third faces of the optical material are arranged so as to reduce beam spreads of the corresponding first, second and third light beams refracted therethrough.
Regarding claim 20, Matsuba discloses an optic wherein each of the two upwardly-facing surfaces of the optical material are sufficiently curved so as to further reduce the beam spreads of the corresponding second and third light beams, as the second and third light beams reflect from the upwardly-facing surfaces.
Regarding claim 21, Matsuba discloses an optic wherein the optic is configured to produce an asymmetric light distribution (Fig. 1).
Regarding claim 22, Matsuba discloses a method of providing light for an illuminated space, comprising: providing a linear light source (10) that is configured to emit light downwardly; positioning a linear optic (20) adjacent to and parallel with the linear light source, the linear optic comprising an optical material (20) that defines a length and a cross-sectional profile orthogonal to the length, wherein: the cross-sectional profile comprises a light entrance side and a light exit side (Fig. 3); the cross-sectional profile is asymmetric across a centerline (21) that extends through the light entrance side and the light exit side (Fig. 3); and the cross-sectional profile is characterized by: an upper side of the cross-sectional profile forming a cavity (23) within the optical material, the cavity being bounded by an upward facing aperture, and first, second and third faces (231, 232, 233) of the optical material that meet at interior angles, such that when light is received through the upward facing aperture of the cavity, the light is separated at the interior angles, and refracted by the faces of the optical material, into separate first, second and third light beams (Fig. 1); wherein: the first face of the optical material extends along a bottom of the cavity, such that the first light beam passes therethrough, the second and third faces of the optical material are planar and substantially vertical faces that face one another across the cavity (Fig. 3), such that the second and third light beams pass through the second and third faces respectively, and each of the second and third faces (232, 233) adjoin the first face (231) along the bottom of the cavity, the cross-sectional profile is further characterized by: two upwardly-facing surfaces (24, 25) of the optical material on opposite sides of the cavity from one another, each of the two upwardly-facing surfaces being configured to internally reflect respective ones of the separate light beams downwardly (π[0025], Fig. 1), as compared with their original directions; and a plurality of downwardly-facing surfaces (221, 222, 223) of the optical material, arranged such that each of the plurality of downwardly-facing surfaces refracts at least a portion of a corresponding one of the separate light beams, as the first, second and third light beams exit the optic (Fig. 1).
Regarding claim 27, Matsuba discloses a method wherein the optic is configured to produce an asymmetric light distribution (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuba et al. (US 2010/0135036 A1) in view of P.A. Cullman (US 2,356,654).
Regarding claim 2, Matsuba discloses wherein the two upwardly-facing surfaces of the optical material on opposite sides of the cavity from on another are internally reflective surfaces, but fails to exemplify the surfaces are coated with a reflective material. Cullman discloses an Cullman discloses an optic, comprising: a portion of an optical material (Fig. 2) defined by a length and a cross-sectional profile orthogonal to the length, wherein the cross-sectional profile is characterized by: an upper side of the cross-sectional profile forming a cavity within the optical material (Figs. 1-2), the cavity being bounded by an upward facing aperture, and first (outline EE), second (outline AE) and third faces (outline AE) of the optical material that meet at interior angles, such that when light is received through the upward facing aperture of the cavity, the light is separated at the interior angles (Column 3, lines 16-33, Fig. 1), and refracted by the faces of the optical material, into separate first, second and third light beams (Fig. 1); wherein: the first face (outline EE) of the optical material extends along a bottom of the cavity, such that the first light beam passes therethrough, the second and third faces (outlines AE) of the optical material are planar and substantially vertical faces (Fig. 1) that face one another across the cavity, such that the second and third light beams pass through the second and third faces respectively, and each of the second and third faces adjoin the first face along the bottom of the cavity (Fig. 1), the cross-sectional profile being further characterized by: two upwardly-facing surfaces (outlines A’B’) of the optical material on opposite sides of the cavity from one another, each of the two upwardly-facing surfaces of the optical material on opposite sides of the cavity from one another are coated with a reflective material (Column 3, lines 1-2) in order produce internal reflection of the respective ones of the separate light beams downwardly, as compared with their original directions (Fig. 1, Column 2, lines 3-10). Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the reflective material as disclosed by Cullman in the optics of Matsuba in order to have each of the two upwardly-facing surfaces of the optical material on opposite sides of the cavity produce internal reflection of the respective ones of the separate light beams downwardly, as compared with their original directions.

Allowable Subject Matter
Claims 4-11 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim(s) 4, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 4, and specifically comprising the limitation of the plurality of downwardly-facing surfaces of the optical material consists of three output surfaces interspersed with two transition surfaces; the first face of the optical material refracts at least a portion of the first light beam toward a center one of the three output surfaces; and the second and third faces of the optical material refract at least portions of the second and third light beams toward left and right hand ones of the three output surfaces, respectively.
Regarding claim(s) 5-11, claims(s) 5-11 is/are allowable for the reasons given in claim(s) 4 because of its/their dependency status from claim(s) 4.
Regarding claim(s) 23, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 23, and specifically comprising the limitation of the plurality of downwardly-facing surfaces of the optical material consists of three output surfaces interspersed with two transition surfaces; the first face of the optical material refracts at least a portion of the first light beam toward a center one of the three output surfaces; and the second and third faces of the optical material refract at least portions of the second and third light beams toward left and right hand ones of the three output surfaces, respectively.
Regarding claim(s) 24-26, claims(s) 24-26 is/are allowable for the reasons given in claim(s) 23 because of its/their dependency status from claim(s) 23.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19-22 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879